DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, and 4-20 are pending.

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device wherein a first scan line, a first initialization line, and a first emission control line connected to the first pixel circuit, and wherein the first scan line, the first initialization line, and the first emission control line pass through the first pixel area and bypass the transmission area adjacent to the first pixel area.

Claim 13 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device, comprising a connection pattern that electrically connects an anode electrode of the first light emitting element and the first initialization transistor to each other and is not overlapping the transmission areas.

Claim 18 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device wherein a first scan line, a first initialization line, and a first emission control line connected to the first pixel circuit, and wherein the first scan line, the first initialization line, and the first emission control line pass through the first pixel area and bypass the transmission area adjacent to the first pixel area.
Regarding independent Claims 1 and 18, the most relevant prior art is Cho (US 2021/0202588) in view of Lee (WO 2018/186580) which teaches the display device of original Claims 1 and 18 including a sensor area comprising a plurality of pixel areas and transmission areas, wherein the pixel areas comprise first pixel area that comprises a first pixel circuit wherein the first pixel circuit contains at least one transistor while the remainder of the first pixel circuit transistors are disposed in the second pixel area.
Cho in view of Lee does not teach the scan initialization and emission control lines of the first pixel circuit pass through the first pixel area and bypass the transmission area adjacent to the first pixel area.  Prior art, providing a motivation to modify Cho with the claimed routing of the first pixel circuit control lines as not found.
Regarding independent Claim 13, Cho in view of Lee and Kanda (US 2015/0062193) teaches the display device of Claim 2. Cho in view of Lee and Kanda does no teach a connection pattern that electrically connects an anode of the first lighting element, disposed in the first pixel area, and the first initialization transistor, disposed in the second pixel area, and not overlapping the transmission areas, Prior art, providing a motivation to modify Cho with the claimed connection pattern was not found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694